Citation Nr: 1411565	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-08 838A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Atlanta Education Center in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of educational assistance benefits in the amount of $1486.57.   


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1971.  He died in October 2007.  The Appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the Committee on Waivers and Compromises (COWC) at the RO in Muskogee, Oklahoma.  The claim was subsequently transferred to the Department of Veterans Affairs (VA) Regional Office (RO) Atlanta Education Center in Atlanta, Georgia.


FINDINGS OF FACT

1.  The Appellant received an overpayment of $1486.57 in educational assistance benefits.  
	
2.  Recovery of the overpayment would not be against equity and good conscience.


CONCLUSION OF LAW

The Appellant is not entitled to waiver of recovery of the overpayment.  38 U.S.C.A. §§ 5107(b), 5302 (West 2002); 38 C.F.R. §§ 1.914, 1.962, 1.963, 1.965, 3.102, 21.4136 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), the United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist contained in the VCAA are not applicable to cases involving the waiver of recovery of overpayment claims because the notice and duty to assist requirements are found in Chapter 53 rather than Chapter 51 of Title 38 of the United States Code.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Therefore, further discussion of the VCAA is not required.

Legal Criteria 

The issue of the validity of a debt is a threshold preliminary determination that must be made prior to a decision on a request for waiver of the consequent indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

Generally, for a notice of indebtedness issued on or after April 1, 1983, a request for waiver of the indebtedness shall only be considered if made within 180 days following the date of notice.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(b) (2013).  

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.963 (2013).

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following factors, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the debtor; (5) whether failure to collect a debt would result in the unjust enrichment of the debtor; and (6) whether the debtor changed positions to his or her detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(a) (2013); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Analysis 

The Board must initially determine whether the overpayment was validly created.  There is no question that there was an overpayment of VA benefits.  The facts are undisputed, the Appellant received educational benefits and did not complete the classes for which those benefits were intended.  The Appellant has not challenged the validity of the debt or questioned the calculation or existence of the overpayment in any way.  Rather, she contends that she did not complete her classes because she was focused on preventing her family home from being foreclosed on and that a waiver should be granted on the basis of hardship.  As such, the matter of the validity of the indebtedness is not at issue.

As a preliminary matter, there is no issue of timeliness in this case as the request for a waiver was received within 180 days following the date of notice of indebtedness.  

Furthermore, the Board notes that the Appellant was initially enrolled at the University of Phoenix for the course terms for which she received benefits.  Thus, the Board finds that waiver is not precluded based on fraud, misrepresentation, or bad faith.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(b) (2013).  

For the reasons discussed below, the Board finds that repayment of the indebtedness would not violate principles of equity and good conscience.
With regard to the first and second factors, the Appellant is at fault in the creation of the overpayment at issue due to her failure to complete the program of education for which the educational benefits were paid.  38 C.F.R. § 21.4136(b) (2013) (stating VA will not pay benefits for a course from which an individual withdraws or receives a nonpunitive grade).  The record shows that the Appellant dropped out of and received a non-punitive grade for three credit hours of courses for the enrollment period beginning May 2009, and withdrew from three credit hours for the enrollment period beginning July 2009.  The Board notes that the Appellant has been granted three previous waivers for VA overpayment of her educational assistance benefits.  Accordingly, she was well aware that dropping out or withdrawing from her courses after she was certified to receive VA education benefits for those courses would create an overpayment in benefits.  

Under 38 C.F.R. § 21.4136(b) (2013), circumstances, such as financial obligations beyond the control of the individual, may be considered a mitigating factor when an individual withdraws or receives a nonpunitive grade.  The Appellant contends that she left school because her family's home was being foreclosed upon and she was under significant stress and needed to devote her time to preventing foreclosure of the home.  While the Board is sympathetic to her situation, there is no evidence that she was unable to complete her course of study.  The Board acknowledges several letters submitted by the Appellant related to a prior bankruptcy proceeding and foreclosure of her mother's home.  However, the only letter from the mortgage company to the Appellant concerning foreclosure is dated in November 2010, well after the end of the school terms from which the overpayments stem.  Even assuming that there was a pending foreclosure during the applicable enrollment periods, there is no evidence that it prevented her from completing her course of study.  

With respect to the third factor, whether the Appellant would be subjected to undue hardship if the debt were recovered, the record contains a Financial Status Report (FSR) dated in November 2009.  The Appellant indicated that she received a total monthly income of $915.00 and that her assets consisted of a 2006 Nissan Pathfinder valued at $10,000.  She listed monthly expenses of $978.00.  Her monthly expenses were $200.00 for food, $100.00 for utilities, $133.00 for car insurance, $150.00 for a cell phone, $120.00 for school expenses, $100.00 for gas, and $175.00 for other debts.  However, financial hardship alone is not sufficient to constitute undue hardship for VA purposes.  

The Board acknowledges the limited income of the Appellant and that her FSR indicates that her expenses exceed her income by $63 per month.  However, in arriving at this amount, she took into account $175 a month that she was paying on installment contracts and other debts.  When the amounts due monthly to her creditors are not considered the Appellant's monthly expenses actually exceed her monthly income by $112.00.  As the overpayment of education benefits is a valid debt to the U.S. Government, there is no reason that she should not accord the Government the same consideration that she accords her other creditors.  Given the Appellant's current income, assets, age, and income potential, the Board finds that the collection of the $1,486.57 debt would not deprive her of the basic necessities of life.  There is no evidence of record that indicates that she cannot repay the indebtedness, particularly if she is allowed to make payments in installments over a period of time.  38 C.F.R. § 1.914 (2013).  

The fourth factor, whether recovery of the overpayment would defeat the purpose for which the benefits were intended, also fails to support the waiver of overpayment in this case.  Here, VA paid the Appellant education benefits in accordance with enrollment information provided by her educational institution.  Under VA regulations, the Appellant was not entitled to educational benefits assistance for that period because she dropped out of the term beginning in May 2009, and withdrew from her term beginning July 2009.  See 38 C.F.R. §§ 21.4136 (2013) (noting that VA will not pay benefits if an individual withdraws or receives a nonpunitive grade).  Thus, the recovery of the overpayment created by the Appellant's voluntary withdrawal from courses would not defeat the purpose of the VA education program.

With regard to the fifth factor, whether a waiver of overpayment would cause "unjust enrichment," the Board must contemplate whether failure to make restitution would result in unfair gain.  Here, the Appellant clearly received educational assistance payments that she was not entitled received.  The Board finds that she would be unjustly enriched by waiver of the overpayment.

The sixth factor to be considered is whether reliance on VA benefits resulted in relinquishing a valuable right or incurring a legal obligation.  The Appellant has not claimed that she relinquished any right or incurred any legal obligation, or that she relied upon VA to her detriment, nor is there any evidence of such.  Thus, this sixth factor does not support the Appellant's request for a waiver of overpayment.

The Board's inquiry is not necessarily limited to the six factors discussed above.  However, nothing in the record suggests any other reason for waiver of the charged indebtedness, and the Appellant has pointed to none.

The facts of this case, when weighed against the various elements to be considered, do not demonstrate that recovery of the overpayment of benefits would be against equity and good conscience.  The Appellant is solely at fault in the creation of the debt because she failed to complete her course of study.  To allow her to retain the $1,486.57 overpayment would constitute unjust enrichment.  In addition, recovery of the overpayment would not defeat the purpose for which the benefits are intended.  Lastly, she has not relinquished a valuable right or incurred a legal obligation in reliance on her VA benefits.  

The only factor that weighs in her favor is financial hardship.  Under the circumstances of this case, with all other factors being against her claim, the Board finds that the Government's right to full restitution of the remaining overpayment should not be moderated.  

As the preponderance of the evidence is against the claim, the "benefit-of-the-doubt" rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Entitlement to a waiver of recovery of an over payment of $1486.57 in educational assistance benefits is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


